Montgomery, C. J.
(after stating the facts). It does not appear to be questioned that the relation of the defendant to this operation was such that it owed a duty of reasonable care to the plaintiff, as to which question see Roddy v. Railway Co., 104 Mo. 234 (15 S. W. 1112, 12 L. R. A. 746, 24 Am. St. Rep. 333).
As to the contention that it is not the theory of the declaration that the defective brake was the proximate cause of the injury, we do not agree with the defendant’s contention. The declaration sets out the duty of the defendant to provide a car equipped with a safe brake, and the breach of this duty, and, in orderly sequence, the events which followed.
The contention that there was no proof of defendant’s negligence need not be met by extended discussion. This is not a case where the injury is to an employé of the defendant, but the duty owed to this plaintiff, and to those engaged with him in the operation, was to supply in the first instance cars properly equipped. This is the breach of duty which the jury found, and previous notice to the defendant of a neglect of that duty was not essential.
*672The meritorious questions presented are whether the defective brake was the proximate cause of the injury, and whether, as matter of law, plaintiff was guilty of contributory negligence in blocking the car in the manner in which he did. The court left to the jury the question of whether the injury was the proximate result of defendant’s negligence. We think this instruction sufficiently favorable to the defendant. It is sometimes difficult to determine the proximate cause of a given result; but, as related to this case, the rule that, where a train of causes which result in an injury to a person is set in motion by another, that person will be liable to the person injured, although the intervening act or motion of such person was the immediate cause of his receiving the injury, provided the circumstances surrounding him at the time were such that his act ought not to be imputed to him as a fault, answers the defendant’s objections. See Mars v. Canal Co., 54 Hun, 625 (8 N. Y. Supp. 107), for a statement of the foregoing rule. The jury in this case might well have found that, from a knowledge of the operations in which this car was to be employed, an attempt to arrest the progress of the car, running away because of the defective brake, might be anticipated and expected. The defect was such as to naturally lead to a loss of control of the car. This being so, it may well be said that the defendant should have anticipated some effort to resist its progress. The case is closely analogous to numerous cases which were cited by this court in La Duke v. Township of Exeter, 97 Mich. 450 (56 N. W. 851, 87 Am. St. Rep. 357). In Page v. Bucksport, 64 Me. 51 (18 Am. Rep. 239), plaintiff attempted to drive over a bridge negligently left out of repair. The horse broke through the bridge, but without injury to the plaintiff. Plaintiff alighted from the buggy, and endeavored to rescue the struggling animal, and in doing so was struck by the animal and injured. It was held that the negligence of the town was the proximate cause of the plaintiff’s injury. To the same effect are Stickney v. Town of Maidstone, 30 Vt. 738, and La Duke v. *673Township of Exeter, supra. See, also, Gibney v. State, 137 N. Y. 1 (33 N. E. 142, 19 L. R. A. 365, 33 Am. St. Rep. 690).
The question of contributory negligence of the plaintiff is closely allied to this. The plaintiff was called upon to act in an emergency, in an attempt to save the property of his employer and of the defendant. A moral obligation rested upon him to act as a prudent man, having regard for the interests of his employer, might be expected to act under like circumstances. If he did not go beyond this, he was not guilty of contributory negligence. See a full discussion of this subject in 1 Thomp. Neg. § 199.
We think no error was committed to the prejudice of the defendant, and the judgment will be affirmed.
Hooker, Moore, and Long, JJ., concurred. Grant, J., did not sit.